DETAILED ACTION
	Receipt of Applicant’s Amendment, filed June 17, 2022 is acknowledged.  
Claims 1-6, 8-13, 15-19 were amended.
Claims 7, 14, and 20 were cancelled.
Claims 21-23 were newly added.
Claims 1-6, 8-13, 15-19, 21-23 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 8, and 15, the claims recite “wherein the metadata includes information about application data, information about data that indicates an application is authoritative, and information about data that flows between applications”.  This claim limitation appears to recite three distinct pieces of information, yet label them all as “information”.  Each unique claim element is expected to have a unique claim label.  The use of the same claim label for distinct elements renders the claim indefinite due to antecedent basis issues.  For examination purposes this claim limitation has been construed to mean -- wherein the metadata includes first information about application data, second information about data that indicates an application is authoritative, and third information about data that flows between applications --

Claims 1, 8 and 15 recites the limitation “automatically building a tree-view user interface (UI) component onto the GUI based on the received input representing selected and unselected terms from at least one of the taxonomies, wherein the at least one of the taxonomies corresponds to at least one dimension of the cube set”.  The selected and unselected terms lack antecedent basis.  The claim limitation refers to the received input, yet the received input in the claims is “input for selecting three or fewer dimensions from the cube set to be displayed onto a graphical user interface (GUI) based on the number range”.  This input is not representing terms from a taxonomy among the created taxonomies corresponding to a dimension.  Applicant appears to be attempting to redefine the input claim element, which renders the meaning of the claim unclear.  
  For examination purposes this claim limitation has been construed to mean --automatically building a tree-view user interface (UI) component onto the GUI based on the received input representing selected and unselected dimensions from the cube set, where the dimensions correspond to at least one of the taxonomies and an associated term--. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “authoritative data source” in claims 21-23 is used by the claim to mean “when the node receives data and sends the data to another node for the map for further processing, then recording that node is acting as the ADS for that data,” while the accepted meaning is “ADS is an information technology (IT) term system designers use to identify a system process that ensures the veracity of data sources when a database is created.” The term is indefinite because the specification does not clearly redefine the term.


Claim Objections
Claims 21-23 are objected to because of the following informalities.  Appropriate correction is required.
There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats. (MPEP 608.01(m))

	With regard to claims 21-23, the claims use a plurality of indentations and a series of commas (‘,’) to separate related steps, as well as to segregate sub-combinations.  For example, the claim recites the following:
“when the node does not receive the data, but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data, 
when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data, and …”
 
	Notice the positioning of the commas and the indentations within this segment of the claim.  During the printing process, printing difficulties or expenses may prevent the duplication of the indentation.  The claim may be read to have a distinct meaning when the indentations are not present.  It is suggested that the claims be amended to include semi-colons (“;”) where indentations are present as such punctuations will not be lost during printing.  For example the above claim segment may be written as follows (note the punctuation changes):
--when the node does not receive the data, but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data; 
when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data; and …--

Claim Interpretation
	With regard to claims 1, 8, and 15, the claim recites “trade data”, and “trade concepts”.  These claim limitations appear to be describing the specific type of data upon which the claimed system operates.  The claimed data appears to merely be stored and read/outputted by the device without creating any functional interrelationship. Paragraph [0087] details that the system is not limited to such data types:
“According to exemplary embodiments, the database 312 may be configured to store outputs (e.g., data) from each of a trade capture application system 308(1), a trade confirmation application system 308(2), a trade settlement application system 308(3), and a trade warehouse application system 308(4), but the disclosure is not limited thereto.” (Paragraph [0087] of the original specification)

This paragraph further highlights that ‘trade’ is merely the type of data being read by the disclosed system.  Paragraph [0092] provides further examples, of the trade data merely being the specific type of data being read by the claimed system.  The trade data appears to merely be the specific data received by the system.  Likewise, the trade concepts appear to merely be the type of data that the taxonomies are describing.  These claim limitations have been fully considered, and have been understood to be abstract concepts.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  The functional relationship between the data elements and the device remains the same regardless of the specific data being operated upon.  See MPEP 2106.01.

With regard to claim 1, 8, and 15, the claims recite “wherein the metadata include information about application data, information about data that indicates an application is authoritative, and information about data that flows between applications.” These claim limitations appear to be describing the specific type of data upon which the claimed system operates.  The claimed data appears to merely be stored and read/outputted by the device without creating any functional interrelationship.  There does not appear to be any functionality performed by the claimed device based on the specific type of data.  These claim limitations have been fully considered, and have been understood to be abstract concepts.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  The functional relationship between the metadata and the device remains the same regardless of the specific metadata contents.  The recited claim limitations appear to merely amount to describing the specific data the device operates on.  See MPEP 2106.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski [9665988] in view of Gudbjartsson [2004/0153435].

With regard to claim 1 Djorgovski teaches A method for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers by utilizing one or more processors (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) and one or more memories (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”), the method comprising: 
	providing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
	creating taxonomies describing trade concepts as dimension category/classification (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)” Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generating a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the xyz coordinate defining attribute values within the 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receiving input for selecting three or fewer dimensions as receiving pose data and obtaining image data (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display the rendered viewpoints 726 via a 3D display.  The specifically rendered viewpoints can be determined by pose data 728”; lines 63-64 “receives pose data 728 from a machine vision application 730 that obtains image data from a camera system using one or more camera drivers 732”) from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms as the individual item representations (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional database set contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) from at least one of the taxonomies (Djorgovski, Column 25, lines 38-39 “the two most important categorical attributes are mapped to the show by and shape visualization attributes”; lines 43-45 “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute… the specific recommended mapping is determined based upon the relevant relevance of different numerical and categorical data dimensions”), where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

With regard to claims 2, 9, and 16 the proposed combination further teaches selecting a slice of a hidden dimension by as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional data set to contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) utilizing the tree-view UI component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”); 
determining a first portion of the cube set that is solid all the way through the selected slice of the hidden dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and
	rendering the first portion of the cube set of the selected slice of the hidden dimension as a first three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”).

With regard to claims 3, 10 and 17 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the hidden dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B) and 
	rendering the second portion of the cube set of the selected slice of the hidden dimension as a second three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E).

With regard to claims 4, 11 and 18 the proposed combination further teaches selecting a slice of a visible dimension as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional data set to contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) by utilizing the tree-view UI component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”); 
	determining a first portion of the cube set that is solid all the way through the selected slice of the visible dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and 
	rendering the first portion of the cube set of the selected slice of the visible dimension as a first three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”).

With regard to claims 5, 12 and 19 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the visible dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B); and 
	rendering the second portion of the cube set of the selected slice of the visible dimension as a second three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E) .

With regard to claims 6 and 13 the proposed combination further teaches wherein automatically generating the cube set comprises automatically creating a data-structure from the received metadata to represent the set of N-dimensional hypercubes (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”).

With regard to claim 8 Djorgovski teaches A system for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers , the system comprising:
a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
a processor (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) coupled to the database via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”), wherein the processor is configured to:
	create taxonomies describing trade concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”) Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds””) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receive (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generate a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range  as the xyz coordinate defining attribute values within the 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receive input for selecting three or fewer dimensions as receiving pose data and obtaining image data (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display the rendered viewpoints 726 via a 3D display.  The specifically rendered viewpoints can be determined by pose data 728”; lines 63-64 “receives pose data 728 from a machine vision application 730 that obtains image data from a camera system using one or more camera drivers 732”) from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically build … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms as the individual item representations  (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional database set contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) from at least one of the taxonomies (Djorgovski, Column 25, lines 38-39 “the two most important categorical attributes are mapped to the show by and shape visualization attributes”; lines 43-45 “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute… the specific recommended mapping is determined based upon the relevant relevance of different numerical and categorical data dimensions”), where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

With regard to claim 15 Djorgovski teaches A non-transitory computer readable medium configured to store instructions (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”) for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying a shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that a set of N- dimensional hypercube as the high-dimensional data (Id) covers, wherein, when executed the instructions cause a processors (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) to perform the following: 
	accessing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of trade data as the dataset (Id; Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds”) each of the plurality of trade data each associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and each including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing  at least one of the plurality of trade data as the dataset (Djorgovski, Column 15, lines 6-9); 
wherein the metadata include information about application data (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation), information about data that indicates an application is authoritative as the importance of a dimension indicates its authority (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Please see the claim interpretation section above regarding this claim limitation), and information about data that flows (Djorgovski, Column 14, lines 50 “a network interface 706”) between applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”; Please see the claim interpretation section above regarding this claim limitation);
creating taxonomies describing data trade concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”) Please see the claim interpretation section above regarding this claim limitation, nevertheless: Djorgovski, Column 25, lines 15 “a set of electronically traded funds””) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generating a cube set including the set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receiving input for selecting three or fewer dimensions (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display the rendered viewpoints 726 via a 3D display.  The specifically rendered viewpoints can be determined by pose data 728”; lines 63-64 “receives pose data 728 from a machine vision application 730 that obtains image data from a camera system using one or more camera drivers 732”) from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range  as the xyz coordinate defining attribute values within the 3D object (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms as the individual item representations  (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional database set contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) from at least one of the taxonomies (Djorgovski, Column 25, lines 38-39 “the two most important categorical attributes are mapped to the show by and shape visualization attributes”; lines 43-45 “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute… the specific recommended mapping is determined based upon the relevant relevance of different numerical and categorical data dimensions”), where the at least one of the taxonomies corresponds to at least one dimension of the cube set (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski in view of Gudbjartsson and Kudva [The Difference between System of Record and Source of Truth].

	With regard to claims 21, 22, and 23 the proposed combination further teaches 
…the map as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) includes additional metadata corresponding to as the attributes (Id) at least one from among the following: …. Please see the claim interpretation section above regarding this claim limitation.
Djorgovski does not explicitly teach automatically checking whether a node in the map is acting as a system of record (SOR) or as an authoritative data source (ADS) for a same set of data, wherein: when the node creates data, that node is referred to as the SOR for that data, when the node does not receive the data, but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data, when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data, and the map includes additional metadata corresponding to at least one from among the following: calculated SOR, calculated ADS, declared SOR, declared ADS, calculated SOR minus declared SOR, calculated ADS minus declared, declared SOR minus calculated SOR, declared ADS minus calculated ADS, and overlap of ADS and SOR.
Kudva teaches automatically checking whether a node in the map is acting  (Kudva, Page 2 “From where should we source the data?”) as a system of record (SOR) (Kudva, Page 5, “Definitions: System of Record (SOR)”) or as an authoritative data source (ADS) (Kudva, Page 5, “Source of Truth (SOT)”) for a same set of data as the data object (Kudva, Page 5), wherein: 
when the node creates data, that node is referred to as the SOR for that data (Kudva, Page 5, “Definitions: System of Record (SOR)”), 
when the node does not receive the data, but sends the data that it creates to another node in the map for further processing, then recording that the node is acting as the SOR for that data (Kudva, Page 5 “Definitions: System of Record (SOR): A system of record is the authoritative data source for a given data element or piece of information.  Stating it a bit differently, it is the data repository where the data object, as a whole or specific attributes of the data object, are maintained.  This maintenance includes data creation, updating, modifying and deleting.  The SOR is the data source that is used for audit or regulatory reporting purposes.”; See the Figure on Page 8, where the System of Record is the initial point for the data flow), 
when the node receives data and sends the data to another node of the map for further processing, then recording that the node is acting as the ADS for that data (Kudva, Page 5, Source of Truth (SOT): The source of truth is a trusted data source that give a complete picture of the data object as a whole”;  Page 8 “The pest option in this case would be to create a SOT by compiling item attributes from the different item SORs”; See the Figure, where the data flows from the SOR through the SOT, to the final destination), and 
the map includes additional metadata corresponding to at least one from among the following: calculated SOR (Kudva, Page 5, “Definitions: System of Record (SOR)”), calculated ADS (Kudva, Page 5, “Source of Truth (SOT)”), declared SOR, declared ADS, calculated SOR minus declared SOR, calculated ADS minus declared, declared SOR minus calculated SOR, declared ADS minus calculated ADS, and overlap of ADS and SOR.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to operate using the metadata taught by Kudva as it is known metadata within the art that one of ordinary skill in the art would deem useful to monitor.  This combination qualifies as a simple substitution of the data element depicted by Djorgovski with the data elements taught by Kudva, and would yield the predictable results of providing a means of monitoring and viewing these data elements within a 2D visualization.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, applicant argues (Page 18 of remarks) that the prior art is silent on data that an application is authoritative, information that flows to an application.  Applicant provides no specific detail or reasoning to support their arguments.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, it should be noted that the claim does not require data that an application is authoritative.  The claim merely requires that the metadata include information about data that indicates an application is authoritative.  Information about data that indicates something does not require that the data be that something.  The prior art teaches where the dimension may have an importance value.  One of ordinary skill in the art would recognize that the importance of something is an indication of that things authoritativeness.
The claim language does not dictate the scope of “information” that is about data that flows between application.  Within the prior art, the metadata information is clearly information about data that has been flowing within a network between applications as demonstrated within the claim mapping.  
Based on the above reasoning the applied art reads on the claim language.

Applicant argues that Djorgovski does not teach a number range.  (Page 7 of remarks)
In response to the preceding argument, one of ordinary skill in the art would recognize that the xyz coordinates defining a three-dimensional object, are inherently defining a range of values that make up that three-dimensional object.  While the xyz coordinates themselves are single values, they are used to define a three-dimensional object within a three-dimensional space.  The defined object contains a range of values that are defined by the three anchor points.

Applicant argues that one of ordinary skill would not be motivated to combine the art as disclosed because “at least two dimensions are already available for view within a browser, otherwise a browser would be unable to display anything other than a single point or a straight line”. (Page 7 of remarks)
The point applicant is attempting to make is unclear.  A browser window within a computer is a two-dimensional display, that is not in dispute.  It is also the primary reason Djorgovski teaches a means of generating a 3D visualization within such a space.  The proposed combination is enabling the a 2D computer display system to display a 3D visualization within the computer environment (as taught by Djorgovski) while benefiting from the customized tree-viewer taught by Gudbjartsson.  The tree viewer taught by Gudbjartsson within the proposed combination is not changing how the 3D visualization is generated or displayed, but is instead providing an alternative means of displaying the browser viewer that is depicted by Djorgovski, Figure 15B (see left hand display panel).  This constitutes a simple substitution of one display method for the left-hand display panel (Djorgovski, Figure 15B see the left panel) with another known display method (i.e. the display method taught by Gudbjartsson).
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156